 In the MatterOfSOUTHERNBLEACHERY & PRINT WORKS,INC.andMACHINE PRINTERS BENEFICIAL ASSOCIATIONCase No. R-5317.-Decided June 9, 1943Mr. Mortimer H. Freenum,for the Board.Messrs. C. F. HaynesworthandF. D. Rainey,of Greenville, S. C.,.for the Company.Mr. Eric TV. Lindberg,of Greer, S. C., for the Union.Mr. A. Sumirter Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONrSTATEMENT OF THE CASEUpon petition duly filed by Machine Printers Beneficial Associa-tion, herein called the Union, alleging that a question affecting com-merce had' arisen concerning the representation of employees ofSouthern Bleachery & Print Works, Inc., Taylors, South Carolina,herein called the Company,' the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeS.Slyer,TrialExaminer.Said hearing was held at - Greenville,South Carolina, on May 8, 1943.The* Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings are free froi-qprejudicial errors and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYSouthern Bleachery & Print Works, Inc., a South Carolina cor-poration, has its principal place of business and plant at Taylors,IIncorrectly described in the petition and other formal papers as Southern Bleachery& Print Works,Incorporated,and corrected by stipulation at the hearing.'50N LB. B., No. 49.-336 SOUTHERN BLEACHERY & PRINT WORKS', INC.337South Carolina, where it is'engaged in the business of bleaching,dyeing, finishing, and printing cotton piece goods.The Company,uses annually at its plant raw materials of a value of approximately$1,000,000, of which more than 90 percent is obtained from pointsoutside the State of South Carolina.More than 95 percent of theCompany's -finished products is shipped to points outside the Stateof South Carolina.The Company admits that it is engaged in coln-merce within the meaning of the National Labor Relations, Act.II.TILE ORGANIZATIONINVOLVEDMachine Printers Beneficial Association is an un,lfliliated labororganization admitting to membership 'employees of the Company.III.TIIE QUESTION CONCERNING REPRLSENTATIONOn January 20, 1943, the Union, claiming to represent a majorityof the machine printers employed by the Company, requested recog-nition as exclusive bargaining representative and a conference for thepurposes of collective bargaining.The Company declined theUnion's request upon the ground that it doubted the Union's claimtomajority representation.A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation ofemployees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist ofallmachine printers employed by the Company, including the oper-ator of 'a, strike-offmachine, but excluding foremen and assistantforemen.The Company does not contest the appropriateness of thecraft unit of machine printers proposed by the Union but does con-tend that the unit should include foremen and assistant foremen- andalso that the operator of the strike-off machine should be excludedtherefrom.With respect to the Company's contention that foremen and as-sistant foremen should be included within the appropriate unit, theCompany claims that according to the constitution and bylaws of the'The Field Examiner reported that the Union had submitted 14 signed designations ofwhich 11 bore the apparently genuine oiiginil signatures of persons whose names appearon the Company's pay ioll of April 21, 1943, containing the names of 37 persons withinthe appropriate unit. 338DE'CZSIIONS OF NATIONAL LABOR RELATIONS BOARDUnion, foremen and, assistant foremen are eligible to membershiptherein.However, we And it unnecessary to decide this question forthe reason that-in view of other circumstances hereinafter referredto, it is immaterial to the present ,decision whether or not foremen orassistantforemen are eligible to membership in the Union.3The employees affected by the issue as to the inclusion or exclusionof foremen a'nd assistant foremen' may, for the purposes of conven-ience, be divided into two groups, referred to at the hearing as group's"A" and "B", respectively.Group A comprises two foremen and three assistant foremen whomthe Union claims and the Company admits have duties almost entirely,supervisory in character, including the right on the part of the fore-men to hire and discharge end the right on the part of the assistantforemen to recommend the hire and discharge of employees. Inaccordance with our usual practice of excluding employees withsubstantial supervisory powers from an appropriate unit of non-supervisory employees, we shall exclude the foremen and assistantforemen hereinabove described from the appropriate -unit.The second group referred to as Group B consists of six employeeswhom the Union claims are regarded 'by the other employees as assist-ant foremen but whom the Company contends are ordinary em-ployees without supervisory duties of any kind.From the record itappears' that while each of these employees has assigned to him abank of five or more printing machines, all are classified on theCompany pay roll as ordinary printers.They perform the dutiesof spare or extra printers by relieving the regular printers in theirgroup during lunch periods, and by filling the positions of regularprinterswho are absent from work because of sickness or otherreasons.Aside from, advising and assisting the regular printerswith respect to problems wherein the aid of the spare printers isfsought by,reason of their greater training and experience, so-calledfloor or spare printers give no directions to the regular printers andhave no authority to hire and discharge printers or to recommendsuch action to the Company.Moreover, such employees do manualwork like other printers and do no work which a printer does not do.Both spare'printers and regular printers report to and receive theirinstructions from an assistant foreman.From evidence submitted3The Board has frequently held that the right of a labor organization to represent enm-ployees is not to be limited by provisions of its constitution relating to the admission ofmembersSeeMatter of San-Equip, Inc.andInternational Association of Bridge, Struc-tin-al,Ornamental Iron IVorkers,Local UnionNo612,44 N L R. B 524;Matter ofDraper CorporationandInternationalMolders and Foundry Workers Union of NorthAmerica,49 N L. R.B 3202. Similarly,though often an element in the determina-tion of the appropriate unit,the eligibility of employees to membership in a labor organi--zation does not by itself of necessity qualify such employees for inclusion within the ap-propriate unit.'- SOUTHERN BLEAC'HERT & PRINT WORKS, INC.3390by the Company, it appears that the wages of spare printers arecomparable to those of ordinary printers, all of whom receive varyingamounts depending largely upon their skill and length of service withthe Company.Bonuses paid by the Company are equally applicableto regular and spare printers.We are of the opinion and find thatspare printers included in the second group of employees in questionhave substantial interests in common with the employees within theappropriate unit.We shall, accordingly, include them in such unit.There remains for consideration the question of including or ex-cludingThe strike-off machine operator.The strike-off machine issimilar,in all respects to a cloth printing machine.The purpose ofthe strike-off machine is to print samples of cloth for determiningcolors and prints, and for developing a standard for the printing'machines; and for other experimental' purposes..While the strike-off /machine is not used to produce printed cloth, it nevertheless aidsproduction by providing an accuracy check upon the work of theengraving shop, thereby preventing delays.Moreover, though lessskill is required in the operation of the strike-off machine, it is locatedin the same department with the printing machines and has beenfrequently operated by cloth printing machine operators, includingthe present operator thereof, who was formerly employed as a printer.Under the circumstances, we find that the operator of the strike-offmachine has substantial interests in common with employees withinthe appropriate unit.We shall, accordingly, include him withinsuch unit.We find that all machine printers employed by the Company includ-ing floor or spare printers and the strike-off machine operator, butexcluding foremen ' and assistant foremen having the authority tohire and discharge or to recommend such action, constitute an appro-priate unit for the purposes of- collective bargaining within themeaning of Section 9 (b) of the Act.V. TIIE DETERDIINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations -Act, and pursuant to Article III, Section 9, of National - 340 - DF/cfSQO'NS OF NATIONAL LABOR RELATIONS' BOARDit is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern , Bleach-ery , & Print Works, Inc., Taylors, South Carolina, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate. in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Machine Printers Beneficial Association, for the pur-poses of collective bargaining.Labor'Relations Board Rules and Regulations-Series 2, asamended,